Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 18-cv-61631-KMM


  THOMAS W. LUCZAK,

         Plaintiff,

  v.

  NATIONAL BEVERAGE CORPORATION,
  NICK A. CAPORELLA, and GEORGE R.
  BRACKEN,

         Defendants.
                                              /

                               ORDER ON MOTION TO DISMISS

         THIS CAUSE came before the Court upon Defendants National Beverage Corporation

  (“National Beverage”), Nick A. Caporella (“Caporella”), and George R. Bracken’s (“Bracken,” and

  collectively, “Defendants”) Motion to Dismiss (“Mot.”) (ECF No. 26) Plaintiff Thomas W.

  Luczak’s (“Plaintiff”) Amended Class Action Complaint (“Am. Compl.”) (ECF No. 25). Plaintiff

  responded (“Resp.”) (ECF No. 32) and Defendants replied (“Reply”) (ECF No. 33). The motion is

  now ripe for review.

  I.     BACKGROUND

         National Beverage is a publicly owned, family-controlled, and Fort Lauderdale-based

  company founded by Caporella that “develops, produces, markets, and sells a portfolio of flavored

  beverage products,” including sparkling waters LaCroix and Shasta.1 Am. Compl. ¶¶ 2–3, 25, 194.

  Caporella, the CEO and Chairman of National Beverage, controls 73.5% of the company’s common



  1
    National Beverage’s stock trades on the NASDAQ under the ticker symbol “FIZZ.” Am. Compl.
  ¶ 3.
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 2 of 23



  stock. Id. ¶¶ 3, 25. Bracken is National Beverage’s Executive Vice President of Finance. Id. ¶ 26.

  Caporella and Bracken are both authorized to (1) control the contents of National Beverage’s SEC

  filings, press releases, and other market communications; (2) prevent any communication from

  being issued; and (3) correct any misstatement. Id. ¶ 28.

         Plaintiff, individually and on behalf of all others similarly situated, brings the instant

  securities class action against Defendants pursuant to §§ 10(b) and 20(a) of the Securities Exchange

  Act of 1934. Id. ¶ 1. Plaintiff alleges that during the designated class period of July 17, 2014

  through October 30, 2018 (the “Class Period”), he acquired National Beverage stock at artificially

  inflated prices due to repeated material misrepresentations and omissions in National Beverage’s

  publicly issued statements, and that these misrepresentations and omissions caused Plaintiff and

  other class members “significant losses and damages.” Id. ¶¶ 1, 18, 23. Specifically, Plaintiff

  identifies the following four categories of statements or omissions that eventually led to a

  “precipitous decline” in the value of National Beverage’s securities:

         A.      The “All Natural” Claim

         Defendants marketed, labeled, and publicly represented to investors that LaCroix is “all

  natural,” “100% natural,” or “100% naturally essenced.” Id. ¶¶ 6, 30, 98. Defendants touted the

  “all natural” claim to get a competitive edge over competing sparkling water products. Id. ¶ 6.

  According to Plaintiff, thousands of customers choose LaCroix over competitor brands because of

  the assurance of an “all natural” product. Id. ¶ 30. On October 1, 2018, a consumer class action

  was filed in Illinois state court against National Beverage, alleging that LaCroix was not “all

  natural,” as National Beverage had publicly asserted. Id. ¶ 159. That same day, National Beverage

  issued a press release stating: “[a]ll essences contained in LaCroix are certified by our suppliers to

  be 100% natural.” Id. ¶ 160. Four days later, National Beverage issued another press release

                                                    2
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 3 of 23



  asserting that LaCroix is “comprised of natural ingredients,” and that “there are neither sugars nor

  artificial ingredients contained in, nor added to, our LaCroix products. All of our ingredients are

  certified as natural.” Id. ¶ 162. On October 30, 2018, Dow Jones published a news report entitled,

  “LaCroix Loses Fizz After Lawsuit-Market Talk,” which disclosed results from a survey stating that

  28% of LaCroix drinkers consume the product because it is “natural,” and that since the filing of the

  Illinois action, LaCroix sales dropped 3%. Id. ¶ 169. Following the Dow Jones report, LaCroix

  tumbled an additional 4.9%, falling from a close of $100.60 on October 29, 2018 to a close of $95.89

  on October 30, 2018. Id. ¶ 170.

         Plaintiff alleges that LaCroix is not, in fact, “all natural” as Defendants claim and that any

  public representation by Defendants to the contrary is materially misleading. Id. ¶¶ 167–168.

  Plaintiff further alleges that Defendants’ failure to disclose that LaCroix is purportedly not “all

  natural” caused the resulting drop in stock price following the publication of the Dow Jones article.

  Id. ¶¶ 169–170.

         B.      Revenue Concentration

         LaCroix is National Beverage’s “largest product line by far.” Id. ¶ 101. LaCroix also

  generated the most growth in National Beverage’s share price. Id. ¶ 31. On May 4, 2017, Laurent

  Grandet (“Grandet”), a market analyst for international investment bank Credit Suisse, stated that

  while LaCroix sales grew by 60%, the remainder of National Beverage’s product portfolio grew by

  only 2%, and that by the first quarter of 2018, LaCroix would account for 48% of National

  Beverage’s total sales. Id. ¶¶ 31–32. On October 23, 2017, another analyst estimated that LaCroix

  could comprise as much as 66% of National Beverage sales, adding that “for valuation and

  investment purposes, it would help to know how big LaCroix is” as a share of National Beverage’s

  entire portfolio. Id. ¶ 115. On December 8, 2017, Grandet assigned an “underperform” rating to

                                                   3
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 4 of 23



  National Beverage’s stock, stating that National Beverage’s business was driven “almost entirely”

  by LaCroix’s success, the growth trajectory of which was slowing. Id. ¶ 122.

         Plaintiff alleges that National Beverage’s failure to disclose the total share of sales or profits

  attributable to LaCroix violated Generally Accepted Accounting Principles (“GAAP”),2 which

  purportedly require a company to disclose any “vulnerability from its outsized concentration of

  revenue” in a particular product. Id. ¶ 34. Plaintiff further alleges that Defendants’ failure to comply

  with GAAP “caused a downturn in stock price” because analysts found National Beverage’s

  financials “opaque” and were thus unable to accurately forecast or evaluate National Beverage’s

  true value or calculate any risk stemming from the concentration of National Beverage’s profits in

  LaCroix. Id. ¶¶ 46, 122.

         C.      VPO/VPC

         On May 4, 2017, in response to National Beverage receiving a “sell” rating from market

  analyst Anthony Vendetti, Defendants issued a press release in which Caporella stated that National

  Beverage “employs methods that no other company does in this area–VPO (velocity per outlet) and

  VPC (velocity per capita).”3 Id. ¶¶ 80–81. Caporella added that National Beverage:

         “[U]tilize[s] two proprietary techniques to magnify these measures and this creates
         growth never before thought possible. Unique to [National Beverage] is creating
         velocity per capita though proven velocity predictors. Retailers are amazed by
  2
     GAAP “comprise a set of basic accounting principles pertaining to business entities” that
  “establish guidelines for measuring, recording, and classifying a business entity’s transactions.”
  Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1200 n.3 (11th Cir. 2001).
  3
     National Beverage would later define VPO as a metric used to “establish goals for certain
  customers,” identify poor performing stores, and “give customers better insight into their
  consumers.” Am. Compl. ¶ 136. According to National Beverage, the VPO metric is “calculated
  by dividing the number of units sold by a given customer during a specified time period by the
  number of outlets stocking the product.” Id. VPC metrics, meanwhile, are used “primarily to
  quantify the average number of beverages by category that people consume each year in the United
  States.” Id. According to National Beverage, VPC “is calculated by dividing the number of units
  sold in a given geographic area by the population of the area.” Id.
                                                   4
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 5 of 23



          these methods and find before and after changes so dynamic that they demand we
          afford them the use of these methods as frequently as possible.”

  Id. The following day, National Beverage issued another press release, in which Caporella stated

  that “[o]ur impressive VPO calculator . . . reflected on the cover of our fiscal year 2015 Proxy is

  flashing solid green numbers as we bring FY2017 to a close.” Id. ¶ 89. On June 2, 2017, National

  Beverage again issued a press release stating that LaCroix “is setting the pace for retailer shelf

  reallocation while fueling a new standard for VPO (velocity per outlet) and VPC (velocity per

  capita). The month of May is the engine for what appears to [be the] start [of] a great summer and

  another great year for our . . . investors[.]” Id. ¶ 91.

          On January 26, 2018, the United States Securities and Exchange Commission (“SEC”) wrote

  a letter to National Beverage regarding National Beverage and Caporella’s references to VPO and

  VPC in the above-mentioned press releases. Id. ¶ 126. Specifically, the SEC requested information

  on how National Beverage used the VPO and VPC metrics in managing its business. Id. On

  February 23, 2018, National Beverage responded that its references to VPO and VPC

  “characterize[d] the entrepreneurial spirit of [National Beverage] and [Caporella],” and that while

  these metrics “are used to establish goals for certain customers,” they “are not utilized to manage

  the overall executional side of our business.” Id. ¶ 127. National Beverage added that it did “not

  believe that [its] comments relative to VPO/VPC dynamics require explanation as [VPO and VPC]

  are . . . not key performance indicators that would give readers a view of the [c]ompany through the

  ‘eyes of the management.’” Id.

          On March 23, 2018, the SEC wrote another letter (the “March 23 Letter”) to National

  Beverage, requesting that National Beverage “reconcile[]” (1) its contention that VPO and VPC are

  “not key performance indicators” used by National Beverage management with (2) its public


                                                      5
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 6 of 23



  representations that the VPO and VPC help create “growth never before thought possible” and that

  National Beverage’s “impressive VPO calculator . . . is flashing solid green numbers as we bring

  FY2017 to a close.” Id. ¶ 134.

         On April 24, 2018, National Beverage responded to the SEC, explaining what each metric

  measures and how it is calculated. Id. ¶ 136. National Beverage also stated that “[a]lthough VPO

  and VPC are components in marketing and evaluating [sales] performance . . . the data underlying

  these metrics is proprietary” and thus cannot be provided to the SEC. Id. On May 14, 2018, the

  SEC told National Beverage that it had completed its inquiry into the matter. Id. ¶ 137.

         On June 26, 2018, the Wall Street Journal (“WSJ”) published an article (the “June 26

  Article”) titled: “The SEC Has Had Its Own Questions About LaCroix,” which effectively

  summarized the above-mentioned exchanges between National Beverage and the SEC. Id. ¶ 138.

  The day after the WSJ published its story, National Beverage’s share price fell by 8.87%, to close

  at $100.19. Id. ¶ 139.

         Plaintiff contends that following the article’s publication, the market “fully realized that”

  National Beverage’s claims about VPO and VPC “creat[ing] growth never before though possible”

  and “flashing solid green numbers” were false because neither the VPO and VPC measures were

  important or material to investors. Id. ¶ 139.

         D.      Sexual Harassment

         On July 3, 2018, the WSJ published an article (the “July 3 Article”) titled: “Billionaire

  Behind LaCroix Accused of Improper Touching by Two Pilots.” Id. ¶ 152. The article reported

  that Terence Huenfeld and Vincent Citrullo, two corporate jet pilots formerly employed by National

  Beverage, filed lawsuits against Caporella and National Beverage for “unwanted touching” by



                                                   6
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 7 of 23



  Caporella on numerous occasions from 2014 to 2016. Id. Over the next several days, National

  Beverage’s share price fell by 2.64% to close at $107.04 on July 6, 2018. Id. ¶ 153.

         From 2014 through 2016, National Beverage’s 10-K filings–signed and certified by

  Caporella and Bracken pursuant to the Sarbanes-Oxley Act of 2002–advised investors that its Code

  of Ethics was available on the National Beverage website. Id. ¶¶ 69–76. National Beverage’s Code

  of Ethics “absolutely” prohibited “[a]ny type of harassment, whether of a racial, sexual, ethnic, or

  other nature.” Id. ¶ 69. Plaintiff alleges that National Beverage’s purported lack of any disciplinary

  action against Caporella violated the Code of Ethics’ “absolute[]” prohibition on sexual harassment

  and thus made the 10-K filings at issue materially false or misleading. Id. ¶ 77.

         Defendants now move to dismiss the Amended Complaint pursuant to Fed. Rs. Civ. P.

  12(b)(6) and 9(b), arguing that Plaintiff fails to establish standing and adequately allege falsity,

  scienter, and loss causation for each of the above-mentioned statements. See generally Mot.

  II.    STANDARDS OF REVIEW

         A.      Fed. R. Civ. P. 12(b)(6)

         To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

  as true and construed in the light most favorable to the plaintiff, to state a claim for relief that is

  plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. v. Twombly, 550

  U.S. 544, 570 (2007)). However, “conclusory allegations, unwarranted deductions of fact or legal

  conclusions masquerading as facts will not prevent dismissal.” Oxford Asset Mgmt., Ltd. v. Jaharis,

  297 F.3d 1182, 1188 (11th Cir. 2002).

         B.      Section 10(b) and SEC Rule 10b-5

         “To state a claim for securities fraud under Rule 10b-5, a plaintiff must allege the following

  elements: ‘(1) a material misrepresentation or omission; (2) made with scienter; (3) a connection

                                                    7
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 8 of 23



  with the purchase or sale of a security; (4) reliance on the misstatement or omission; (5) economic

  loss; and (6) a causal connection’ between the misrepresentation or omission and the loss, commonly

  called ‘loss causation.’” Carvelli v. Ocwen Fin. Corp., No. 18-12250, 2019 WL 3819305, at *4

  (11th Cir. Aug. 15, 2019) (citing Mizarro v. Home Depot, Inc., 544 F.3d 1230, 1236–37 (11th Cir.

  2008)).

            The Private Securities Litigation Reform Act (the “PSLRA”) imposes two additional

  requirements in securities fraud cases. First, the PSLRA mandates that a securities fraud class action

  complaint “specify each statement alleged to have been misleading, the reason or reasons why the

  statement is misleading, and, if an allegation regarding the statement or omission is made on

  information and belief, the complaint shall state with particularity all facts on which that belief is

  formed.” See Mizarro, 544 F.3d at 1238 (quoting 15 U.S.C. § 78u-4(b)(1)(B)). Second, the PSLRA

  raises the standard for pleading scienter. Specifically, “the complaint shall, with respect to each act

  or omission alleged to violate this chapter, state with particularity facts giving rise to a strong

  inference that the defendant acted with the required state of mind.” Id. (quoting 15 U.S.C. § 78u-

  4(b)(2)).

            Failure to meet any of the above standards “will result in a complaint’s dismissal.” See

  Carvelli, 2019 WL 3819305, at *4 (internal citation omitted).

  III.      DISCUSSION

            A.     Standing

            Defendants argue that Plaintiff has insufficiently alleged injury in fact–and thus a lack of

  standing to proceed in federal court–because Plaintiff “apparently sold all of the shares he purchased

  during the [C]lass [P]eriod before any supposed fraud was revealed.” Mot. at 26. In response,



                                                     8
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 9 of 23



  Plaintiff argues that he has standing because he traded National Beverage stock within a reasonable

  time after Defendants issued allegedly false statements. Resp. at 25.

         “A plaintiff cannot include class action allegations in a complaint and expect to be relieved

  of personally meeting the requirements of constitutional standing, even if the persons described in

  the class definition would have standing themselves to sue.” Griffin v. Dugger, 823 F.2d 1476, 1483

  (11th Cir. 1987) (internal quotation marks omitted); Bowen v. First Family Fin. Servs., Inc., 233

  F.3d 1331, 1339 (11th Cir. 2000) (“The fact that this suit was brought as a class action does not

  affect the plaintiffs’ burden of showing that they individually satisfy the constitutional requirements

  of standing.”). A class action plaintiff must show that he or she has “(1) suffered an injury in fact,

  that is (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical;

  (2) the injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as

  opposed to merely speculative, that the injury will be redressed by a favorable decision.” See

  Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000).

         Here, Plaintiff has sufficiently alleged an injury in fact. Plaintiff alleges a decrease in the

  value of his National Beverage shares caused by Defendants’ misleading statements in June and

  December of 2017 related to National Beverage’s sales growth, corporate governance, and

  transparency, and that his loss can be redressed by a favorable ruling in his favor. See Am. Compl.

  ¶¶ 5, 8; Stock Purchase Sheet (ECF No. 14–2) at 4 (listing Plaintiff’s purchases and sales of National

  Beverage stock from May 31, 2017 until December 28, 2017); Loss Chart (ECF No. 14–3) at 2

  (suggesting that Plaintiff lost approximately $600,000 in value after selling National Beverage

  shares). Moreover, Plaintiff plausibly alleges that he bought and sold “shares of the stock in

  question within a reasonable period of time after the allegedly fraudulent conduct occurred.” See

  Garfield v. NDC Health Corp., 466 F.3d 1255, 1267 (11th Cir. 2006). This suffices to establish

                                                    9
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 10 of 23



  standing.4 See Thorpe v. Walter Inv. Mgmt., Corp., Case No. 1:14–cv–20880–UU, 2016 WL

  4006661, at *7 n.5 (S.D. Fla. Mar. 16, 2016) (holding that the plaintiffs “clearly” had standing to

  bring Rule 10b-5 claim when they sufficiently alleged: (1) a decrease in stock value, (2) caused by

  the defendants’ misleading statements, and (3) that the loss could be remedied by a favorable ruling

  in the action); Barr v. Matria Healthcare, Inc., 324 F. Supp. 2d 1369, 1376–77 (N.D. Ga. 2004)

  (holding that because the plaintiff suffered an out-of-pocket loss, he had standing to sue despite the

  fact that he sold his stock prior to the truth of the alleged misstatements coming to light).

         B.      Violations of § 10(b) and Rule 10b-5

         Defendants next argue that Plaintiff fails to sufficiently allege a material misrepresentation

  or omissions, scienter, and loss causation for each of the statements above. The Court will address

  each statement in turn.

                 1.      The “All Natural” Claim

         Defendants claim that the “all natural” ingredient claim fails to adequately allege falsity

  because it is entirely based on allegations made in the Illinois state court action. Mot. at 11–12.

  Defendants further argue that any decline in share price following the reporting of the Illinois state

  action in no way suggests the falsity of the claim. Id. at 12. In response, Plaintiff argues that after

  the filing of the Illinois action, Defendants were obligated to issue corrective disclosures regarding




  4
     To the extent Defendants argue that Plaintiff must show loss causation to garner standing, see
  Mot. at 19, the Court disagrees. See Plymouth Cty. Ret. Sys. v. Carter’s Inc., CIVIL ACTION NO.
  1:08-cv-02940-JOF, 2011 WL 13124501, at *10 (N.D. Ga. Mar. 17, 2011) (holding that loss
  causation “need not be sufficiently alleged for a [10b-5] plaintiff to successfully assert standing,”
  and stating that “although there are few cases addressing standing in securities claims in a similar
  context, the Eleventh Circuit has made it clear in other contexts that ‘no authority even remotely
  suggests that proximate causation applies to the doctrine of standing.’”) (citing Focus on the Family
  v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1273 (11th Cir. 2003)).
                                                   10
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 11 of 23



  its “all natural” claims by explaining that that it “relie[d] on [its] suppliers to certify the accuracy of

  its claims.” Resp. at 16–17.

          “Rule 10b-5 prohibits not only literally false statements, but also any omissions of material

  fact ‘necessary in order to make the statements made, in the light of the circumstances under which

  they were made, not misleading.’” FindWhat Inv. Grp. v. Findwhat.com, 658 F.3d 1282, 1305 (11th

  Cir. 2011) (citing 17 C.F.R. § 240.10b-5(b)). “By voluntarily revealing one fact about its operations,

  a duty arises for the corporation to disclose such other facts, if any, as are necessary to ensure that

  what was revealed is not so incomplete as to mislead.” Id. “A statement is misleading if in the light

  of the facts existing at the time of the statement[,] a reasonable investor, in the exercise of due care,

  would have been misled by it.” Id. “Thus, the appropriate primary inquiry is into the meaning of

  the statement to the reasonable investor and its relationship to truth.” Id. Here, Plaintiff fails to

  sufficiently allege that the “all natural” representation is materially false.

          First, Plaintiff cannot merely crib allegations from a complaint in another jurisdiction as the

  sole source of support for his claims here. See Pace v. Quintanilla, No. SA CV 14–2067–DOC

  (RNBx)., 2015 WL 652719, at *7 (C.D. Cal. Feb. 13, 2015) (“An attorney cannot rely solely on

  another complaint as the sole basis for his or her allegations.”); Tucker v. Am. Int’l Grp.. No. 3:09–

  CV–1499 (CSH)., 2012 WL 685461, at *4 (D. Conn. Mar. 2, 2012) (“[I]t is hornbook law that

  unproven, non-adjudicated allegations are not evidence.”); In re Connetics Corp. Sec. Litig., 542 F.

  Supp. 2d 996, 1005 (C.D. Cal. 2008) (striking allegations within a complaint that were taken from

  a related SEC complaint where plaintiffs’ counsel relied solely on the SEC complaint and failed to

  conduct an independent investigation into the SEC’s allegations).

          Second, National Beverage’s alleged reliance on its suppliers’ certifications that LaCroix’s

  ingredients are all natural does not necessarily render National Beverage’s “all natural” claim false.

                                                      11
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 12 of 23



  See FindWhat, 658 F.3d at 1305 (stating that defendants need not disclose facts that are “interesting,

  market-wise,” but otherwise do not “neutralize only the natural and normal implication of its

  statements”); McClain v. Iradimed Corp., 111 F. Supp. 3d 1293, 1304 (S.D. Fla. 2015) (holding that

  a failure to disclose that the defendant’s products were “adulterated and misbranded” is not

  actionable where the plaintiffs failed to present any evidence suggesting that the products were, in

  fact, “adulterated and misbranded” at the time of the statement’s issuance). Here, National

  Beverage’s reliance on its suppliers’ certifications in no way “neutralize[s]” its previous contentions

  that LaCroix is all natural. See FindWhat, 658 F.3d at 1305. Moreover, Plaintiff fails to present

  any evidence beyond unproven allegations within a separate lawsuit that LaCroix is not, in fact, “all

  natural.”

         Accordingly, the Court finds this statement nonactionable. See Iradimed, 111 F. Supp. at

  1304. Defendants’ Motion to Dismiss the Amended Complaint as to Plaintiff’s “all natural”

  statement is therefore GRANTED.5

                 2.      Revenue Concentration

         Defendants next argue that the market was already aware of LaCroix’s dominance within

  National Beverage’s portfolio, so any omission of the exact amount or percentage of LaCroix sales

  relative to other National Beverage products did not make National Beverage’s financial statements

  materially false. Mot. at 16–17. Defendants further argue that Plaintiff fails to establish scienter

  and loss causation for the revenue concentration omission. Id. at 17–18, 24. In response, Plaintiff

  argues that GAAP required National Beverage to disclose any risk relating to revenue concentration




  5
    Because the Court finds the “all natural” statement nonactionable, the Court need not address
  Defendants’ remaining arguments regarding scienter and loss causation. See Iradimed, 111 F. Supp.
  3d at 1304 (dismissing claim after finding statement nonactionable for lack of falsity).
                                                   12
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 13 of 23



  when such concentration could have caused a “near-term severe impact” on the company. Resp. at

  13.

         The Court need not decide whether National Beverage’s lack of specificity regarding

  LaCroix’s revenue concentration amounted to a material omission or caused a loss in the value of

  National Beverage stock because Plaintiff fails to sufficiently allege scienter. See Brophy v. Jiangbo

  Pharm., Inc., 781 F.3d 1296, 1302 (11th Cir. 2015) (affirming dismissal of § 10(b) claim for lack

  of scienter “[e]ven assuming arguendo that the investors have sufficiently pled” remaining

  elements).6

         To establish scienter, a plaintiff must show a defendant’s (1) intent to deceive, manipulate,

  or defraud or (2) severe recklessness. See Mizzaro, 544 F.3d at 1238 (internal citation marks and

  quotations omitted). Importantly, “violations of GAAP, without more, may establish negligence,

  but can never establish scienter.” See In re Sportsline.com Sec. Litig., 366 F. Supp. 2d 1159, 1165

  (S.D. Fla. 2004) (internal citations omitted); Ziemba, 256 F.3d at 1208–09. Further, Plaintiff must

  show a “strong inference of scienter for each defendant with respect to each violation.” See

  McClain, 111 F. Supp. 3d at 1306 (internal citation omitted) (emphasis added).

         Here, National Beverage repeatedly disclosed to the SEC that LaCroix was its “strategically

  largest,” “most significant,” and “dominant” brand. See National Beverage 2016 10-K (ECF No.

  26–10) at 5; National Beverage 2017 10-K (ECF No. 26–5) at 6; National Beverage 2018 10-K

  (ECF No. 26–6) at 7.7 Plaintiff provides no evidence to suggest that there was ever any market


  6
    Although the Court found the “all natural” statement nonactionable as a matter of law, the Court
  need not address whether the revenue concentration omission is materially misleading because
  Plaintiff’s failure to adequately allege scienter dooms the claim entirely. See Brophy, 781 F.3d at
  1302.
  7
    The Court takes judicial notice of any documents filed by National Beverage with the SEC for
  the purpose of adjudicating this Motion. See In re Altisource Portfolio Sols, S.A. Sec. Litig., Case
                                                  13
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 14 of 23



  confusion about whether LaCroix constituted a disproportionate share of National Beverage’s

  revenues. In fact, Plaintiff alleges that analysts had already estimated that “throughout the class

  period,” LaCroix accounted anywhere from one half to two-thirds of National Beverage’s entire

  portfolio, a “huge concentration.” Am. Compl. ¶¶ 32, 34 115, 122. Plaintiff thus fails to present

  any evidence–beyond a potential GAAP violation–that Defendants acted with severe recklessness

  in failing to disclose the precise concentration of LaCroix revenues within National Beverage’s

  product portfolio. See Sportsline.com, 366 F. Supp. 2d at 1165 (stating that alleged GAAP

  violations “provide evidence of scienter only when accompanied by additional facts and

  circumstances that raise an inference of fraudulent intent”) (emphasis added); In re KLX, Inc. Sec.

  Litig., 232 F. Supp. 3d 1269, 1279 (S.D. Fla. 2017) (holding that the plaintiffs’ failure to allege “the

  existence of any report, document, email, or statement that, if true, suggests that the defendants

  knew or were reckless not to know” of the falsity of the statement at issue precluded a finding of

  scienter); In re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1113 (10th Cir. 2015) (holding that

  scienter insufficiently pled when the plaintiff failed to allege any “particularized facts”–other than

  GAAP violations–suggesting that the defendants knew or recklessly disregarded a material fact or

  omission).

         Moreover, Plaintiff entirely fails to detail Caporella or Bracken’s roles in omitting to specify

  LaCroix’s exact revenue concentration and whether either Defendant benefitted from these

  omissions. See Mulvaney v. GEO Grp., Inc., 237 F. Supp. 3d 1308, 1323–24 (S.D. Fla. 2017)

  (holding that plaintiffs failed to adequately plead scienter when they did not allege that the individual


  14-81156 CIV-WPD, 2015 WL 12001262, at *2 (S.D. Fla. Sept. 4, 2015) (“[T]he Eleventh Circuit
  has expressly held that a court may judicially notice relevant documents legally required by, and
  publicly filed with, the [SEC].”); Harris v. Ivax Corp., 182 F.3d 799, 802 n.2 (11th Cir. 1999)
  (noting that the “usual rules for considering 12(b)(6) motions are [] bent to permit consideration of
  an allegedly fraudulent statement in context.”).
                                                    14
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 15 of 23



  defendants sold securities during the class period or otherwise benefitted from the allegedly

  misleading statements). To the extent Plaintiff argues that Caporella or Bracken must have known

  of any concentration-related issue because of their senior executive status within the company, this

  Court has repeatedly held that “merely holding a position of power does not lead to an inference of

  scienter without specific allegations of the [i]ndividual [d]efendants’ role in the fraud.” See id. at

  1324; Owl Creek I, L.P. v. Ocwen Fin. Corp., Case No. 18-80506-CIV-BLOOM/REINHART, 2018

  WL 4844019, at *9 (S.D. Fla. Oct. 4, 2018) (holding that allegation that individual defendant “must

  have” known of lack of compliance with regulatory standards insufficiently alleges scienter when

  the complaint fails to “reference any specific report or statement that was produced to” that

  defendant regarding the lack of compliance) (internal citations omitted).

         Finally, even after conducting a “holistic review” of all of the allegations in the Amended

  Complaint, Plaintiff fails to convince the Court that an inference of scienter regarding Defendants’

  alleged revenue concentration omission is “at least as compelling as any opposing inference one

  could draw from the facts alleged.” See Durgin v. Mon, 415 F. App’x 161, 165 (11th Cir. 2011)

  (internal citations omitted). As stated above, National Beverage repeatedly disclosed LaCroix’s

  outsized concentration of the company’s total portfolio to the SEC and this concentration was widely

  known and accepted by market analysts. Defendants’ failure to disclose the exact proportion of

  revenue concentration in LaCroix is therefore not “highly unreasonable or an extreme departure

  from the standards of ordinary care.” See id. at 166–67 (holding that plaintiff failed to sufficiently

  allege scienter when the complaint’s allegations were not as compelling as an “any opposing

  inference of conduct that did not violate § 10(b),” and that “at worst, defendants acted with

  inexcusable negligence”) (internal citation and quotation marks omitted). Moreover, Plaintiff fails

  to allege any “red flags that would have alerted” Defendants that their failure to disclose the exact

                                                   15
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 16 of 23



  revenue concentration in LaCroix amounted to a material omission. See id. at 165 (internal citation

  and quotation marks omitted).

         Accordingly, Plaintiff fails to allege sufficient facts that, “taken collectively, give rise to a

  strong inference of scienter” regarding the revenue concentration omission.            See id.    Thus,

  Defendants’ Motion to Dismiss the Amended Complaint as to Plaintiff’s revenue concentration

  claim is GRANTED.

                 3.     VPO/VPC

         Defendants next argue that Plaintiff fails to sufficiently allege that the VPO/VPC statements

  were materially misleading and made with scienter. See Mot. at 18–21. Defendants further argue

  that Plaintiff fails to plausibly allege loss causation because Defendants’ responses to the SEC do

  not constitute “corrective” disclosures that reveal new facts or otherwise reveal any “actual

  wrongdoing.” Id. at 24–25. In response, Plaintiff argues that Caporella falsely claimed that VPO

  and VPC were proprietary to National Beverage, and misled investors by suggesting that VPO and

  VPC were important metrics to create growth in the company. Resp. at 8–12. Plaintiff further

  argues that Caporella and National Beverage acted with scienter, and that statements at issue caused

  a drop in the value of National Beverage shares. Id. at 12–13, 18–19, 22–24.

         The Court need not decide whether Plaintiff sufficiently alleges a material misstatement or

  scienter because Plaintiff fails to plausibly allege loss causation. See Meyer v. Greene, 710 F.3d

  1189, 1202 (11th Cir. 2013) (affirming dismissal of § 10(b) claim when the plaintiff failed to

  adequately allege loss causation, regardless of whether the plaintiff sufficiently pled the remaining

  securities fraud elements); Sapssov, 608 F. App’x at 861–864 (failure to adequately allege loss

  causation dooms claim even when the material misstatement and scienter elements are met).



                                                    16
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 17 of 23



         “To show loss causation in a § 10(b) claim, a plaintiff must offer proof of a causal connection

  between the misrepresentation and the investment’s subsequent decline in value.” Meyer, 710 F.3d

  at 1195 (internal citation and quotation marks omitted). Section 10(b) plaintiffs can prove loss

  causation by: “(1) identifying a ‘corrective disclosure’ (a release of information that reveals to the

  market the pertinent truth that was previously concealed or obscured by the company's fraud); (2)

  showing that the stock price dropped soon after the corrective disclosure; and (3) eliminating other

  possible explanations for this price drop, so that the factfinder can infer that it is more probable than

  not that it was the corrective disclosure–as opposed to other possible depressive factors–that caused

  at least a ‘substantial’ amount of the price drop.” See FindWhat, 658 F.3d at 1311–12.

         Plaintiff argues that two public disclosures regarding VPO and VPC constitute “corrective

  disclosures” demonstrating loss causation: (1) the SEC’s March 23 Letter to National Beverage,

  requesting that the company explain the discrepancy between National Beverage’s public statements

  stressing VPO and VPC’s importance and National Beverage’s representation to the SEC that these

  metrics are “not key performance indicators” and (2) the WSJ’s June 26 Article, summarizing

  National Beverage’s correspondence with the SEC, which, according to Plaintiff, “provided the

  market with a full realization that Defendants’ claims about the VPO and VPC metrics were false

  and misleading.” Resp. at 23–24. Plaintiff alleges that one business day after the SEC issued the

  March 23 Letter, National Beverage suffered a “statistically significant” drop in share price. Am.

  Compl. ¶¶ 10–11, 135.8 Moreover, following the WSJ’s publication of the June 26 Article, National

  Beverage’s share price fell $9.75, or 8.87%. Id. ¶ 139.




  8
    As noted by Defendants, the Amended Complaint is inconsistent as to the amount of the decline,
  at first stating that it fell by $1.96 from a previous close of $87.65, Am. Compl. ¶ 11, and then
  claiming that it fell by $4.82 from the same $87.65 close, id. ¶ 135.
                                                    17
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 18 of 23



         The Court agrees with Defendant that neither the March 23 Letter nor the June 26 Article

  are “corrective disclosures” that “reveal[ed] to the market the pertinent truth that was previously

  concealed or obscured by the company’s fraud.” See FindWhat, 658 F.3d at 1311, 1311 n.28 (adding

  that because “a corrective disclosure must reveal a previously concealed truth, it obviously must

  disclose new information, and cannot be merely confirmatory.”).

         First, the March 23 Letter–noting a discrepancy between National Beverage’s various

  statements to the public and the SEC and then requesting further information to address the

  discrepancy–does not reveal any “previously concealed truth.” See Sapssov, 608 F. App’x at 861–

  864 (holding that the plaintiffs failed to adequately plead loss causation because the revelation of a

  governmental investigation into the defendant and a related whistleblower case concerning similar

  conduct did not amount to a corrective disclosure). Although the letter certainly suggests skepticism

  with National Beverage’s prior response to the SEC, it does not constitute either “proof of fraud” or

  “proof of liability,” and otherwise “merely confirm[s]” the SEC’s already established doubt of the

  veracity of the relevant VPC/VPO statements. See id. at 863; FindWhat, 658 F.3d at 1311 n.28.

  Plaintiff argues that the March 23 Letter put investors “on notice for the first time that ‘the Company

  was failing to cooperate with the SEC.’” Resp. at 23. But the SEC never accused National Beverage

  of failing to cooperate. As Plaintiff acknowledges, the SEC merely requested a response to the

  above-stated inquiry, and National Beverage complied with the request by responding to the inquiry

  approximately one month later. See generally March 23 Letter; Am. Compl ¶ 136. Because the

  March 23 Letter does not reveal any “previously concealed truth,” Plaintiff fails to sufficiently allege

  that the March 23 Letter constitutes a corrective disclosure that “establishes a causal link” to

  Plaintiff’s stock-value loss. See Sapssov, 608 F. App’x at 863 (internal citation omitted).



                                                    18
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 19 of 23



          Second, the June 26 Article is not a corrective disclosure because “the mere repackaging of

  already-public information . . . is simply insufficient to constitute a corrective disclosure.” See

  Meyer, 710 F.3d at 1199 (explaining that if every report “based on already public information could

  form the basis for a corrective disclosure, then every investor who suffers a loss in the financial

  markets could sue under § 10(b) using an analyst’s negative analysis of public filings as a corrective

  disclosure”). The June 26 Article does not add any commentary, analysis, or information beyond a

  summary of the already existing correspondence between National Beverage and the SEC. See Am.

  Compl. ¶ 138. Accordingly, Plaintiff fails to allege any “new” information within that article that

  revealed a “previously concealed truth.” See FindWhat, 658 F.3d at 1311.

          Curiously, Plaintiff appears to argue that the June 26 Article, which merely summarizes the

  SEC’s correspondence with National Beverage regarding VPO and VPC, is based upon information

  not publicly known prior to the article’s publication. Resp. at 23–24. However, Plaintiff fails to

  identify any information mentioned in the article that was not already publicly known. In fact,

  Plaintiff himself alleges that investors already knew about the March 23 Letter almost immediately

  after its release. See Am. Compl. ¶¶ 10–11, 134–135; Resp. at 23. Plaintiff cannot have it both

  ways. Plaintiff cannot argue in one breath that the SEC correspondence was publicly absorbed and

  reflected a decline in National Beverage’s share price, and in another that the June 26 Article

  reflected purely private information, the contents of which Plaintiff now conveniently declines to

  identify.

          Plaintiff finally argues that Defendants “fail to offer any explanation for the market’s

  reaction to what they contend was well-known information.” Resp. at 24. However, the Eleventh

  Circuit has made clear that securities fraud plaintiffs–not defendants–have the burden of plausibly

  alleging loss causation under § 10(b), including “eliminating other possible explanations for [a]

                                                   19
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 20 of 23



  price drop.” See FindWhat, 658 F.3d at 1311–12; Meyer, 710 F.3d at 1195 (“To show loss causation

  . . . a plaintiff must offer proof of a causal connection between the misrepresentation and the

  investment’s subsequent decline in value.”) (emphasis added); Sapssov, 608 F. App’x at 864

  (Martin, J., concurring) (“Under our binding precedent in Meyer[], plaintiffs must be armed with

  proof of a misrepresentation in order to plead securities fraud.”) (emphasis in original).

         Because Plaintiff fails to sufficiently allege that the March 23 Letter and June 26 Article

  constitute corrective disclosures that “establish[] a causal link” to Plaintiff’s stock-value loss,

  Plaintiff fails to plausibly allege loss causation. See Sapssov, 608 F. App’x at 863 (internal citation

  omitted). Accordingly, Defendants’ Motion to Dismiss the Amended Complaint as to the VPO/VPC

  statements is GRANTED.

                 4.      Sexual Harassment

         Defendants finally argue that the allegations of sexual harassment against Caporella: (1) did

  not render National Beverage’s anti-harassment policy within its code of ethics materially

  misleading; (2) are insufficient to establish scienter; and (3) did not contribute to a loss in stock

  price following the WSJ’s July 3 Article describing the allegations. Mot. at 7–9, 16. In response,

  Plaintiff argues that the allegations rendered the code of ethics materially misleading; that

  Defendants acted with scienter by “recklessly or intentionally omitting information of alleged

  harassment”; and that the July 3 Article is a corrective disclosure for loss causation purposes. Resp.

  at 14–16, 24. The Court need not decide whether Plaintiff sufficiently alleged any material

  misstatement or scienter because Plaintiff again fails to plausibly allege loss causation. See Meyer,

  710 F.3d at 1202.

         “[T]he mere repackaging of already-public information . . . is simply insufficient to

  constitute a corrective disclosure.” See id. at 1199. As alleged, the July 3 Article presents no “facts

                                                    20
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 21 of 23



  to the market that are . . . publicly revealed for the first time.” See id. at 1197–98 (report does not

  constitute corrective disclosure where its “material portions” are “gleaned entirely from public

  filings and other publicly available information”) (internal citations omitted). For example, Plaintiff

  alleges that the July 3 Article merely summarizes two lawsuits filed in this Court against Caporella

  and National Beverage, which alleges, inter alia, that Caporella sexually harassed Huenfeld and

  Citrullo on numerous occasions. See Am. Compl. ¶ 152. Citrullo told the WSJ that he “stands by

  his allegations 100%. [Caporella’s conduct] was definitely inappropriate.’” Id. “On this news,”

  Plaintiff alleges, “National Beverage’s share price fell $2.90, or 2.64%, over the following two

  trading days.” Id. ¶ 153.

         However, Huenfeld and Citrullo both filed their respective lawsuits more than eighteen

  months prior to the publication of the July 3 Article. See Huenfeld v. Nat’l Beverage Corp., Case

  No. 1:16-cv-62881-RNS (S.D. Fla. filed Dec. 7, 2016), ECF No. 1; Citrullo v. Nat’l Beverage Corp.,

  Case No. 0:17-cv-60225-WPD (S.D. Fla. filed Jan. 27, 2017), ECF No. 1. Plaintiff does not allege

  that any of the allegations referenced within these complaints were not already publicly disclosed

  when the WSJ published the July 3 Article.9 Nor does Plaintiff identify any statement within the

  July 3 Article that constitutes “new information” sufficient to constitute a corrective disclosure.10


  9
    Although the complaints in both actions are presently sealed, they were only ordered sealed after
  the publication of the July 3 Article. See Huenfeld, Case No. 1:16-cv-62881-RNS (S.D. Fla. filed
  Apr. 10, 2019), ECF No. 14 (granting joint motion to seal documents, including complaint, after the
  “plaintiffs recanted their allegations”); Citrullo v. Nat’l Beverage Corp., Case No. 17-60225-CIV-
  DIMITROULEAS/Snow, 2018 WL 6620110, at *2 (S.D. Fla.) (recommending granting joint
  motion to seal documents, including complaint, in part because “the factual and/or implied
  allegations in the [complaint] . . . have been withdrawn and recanted by the [p]laintiff”), report and
  recommendation adopted, 2018 WL 6620464, at *1 (S.D. Fla. Nov. 2, 2018).
  10
     To the extent Plaintiff argues that Citrullo’s statements that he “stands by his allegations 100%”
  and that Caporella’s conduct “was definitely inappropriate” constitutes new information, the Court
  disagrees because these statements are “merely confirmatory” of already public information. See
  FindWhat, 658 F.3d at 1311 n.28.
                                                     21
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 22 of 23



          Plaintiff notes that the Eleventh Circuit “has expressed a willingness to countenance ‘some

  lag in the market’s processing of public information.’” Resp. at 24 n.13 (internal quotation marks

  omitted). But the more than eighteen-month gap here is far greater than the relatively narrow leeway

  envisioned by the Eleventh Circuit, particularly when the disclosed information is completely

  nonscientific. See Sapssov, 608 F. App’x at 863 (citing cases holding that three-month delay

  between a public disclosure and price drop “did not break the causal chain for loss causation”

  because the disclosed information was only comprehensible to physicians or other subject matter

  experts). Moreover, Plaintiff fails to provide any evidence to suggest that the allegations at issue

  were not public “on the day of” the July 3 Article’s publication, “which is the relevant time for our

  purposes here.” See Meyer, 710 F.3d at 1198 n.9 (rejecting claim that property appraiser sales lists

  were private documents when evidence suggested that the lists were publicly available at the time

  of the alleged corrective disclosure). Nor does Plaintiff provide any evidence that the relevant

  pleadings were not “easily obtainable” from the Court’s docket. See Sapssov, 608 F. App’x at 863

  (stating that information “that had existed in publicly accessible court dockets” made the

  information “easily obtainable” and that “the market was able to assimilate the information without

  the assistance of” a report merely summarizing this information). Accordingly, Plaintiff fails to

  sufficiently allege that the July 3 Article constitutes a corrective disclosure that “establishes a causal

  link” to Plaintiff’s stock-value loss. See Sapssov, 608 F. App’x at 863 (internal citation omitted).

  Thus, Defendants’ Motion to Dismiss the Amended Complaint as to the sexual harassment

  allegations is GRANTED.

          Because Plaintiff fails to sufficiently plead that any material statement or omission by

  Defendants violated § 10(b), Defendants’ Motion to Dismiss Count I of the Amended Complaint is

  GRANTED.

                                                     22
Case 0:18-cv-61631-KMM Document 38 Entered on FLSD Docket 08/29/2019 Page 23 of 23



         C.      Violations of § 20(a) (Count Two)

         Because Plaintiff fails to state a predicate claim for primary liability under § 10(b), Plaintiff’s

  claim under § 20(a) also fails. See Thompson v. RelationServe Media, Inc., 610 F.3d 628, 635–36

  (11th Cir. 2010) (“[A] primary violation of the of the securities law is an essential element of a §

  20(a) derivative claim . . . As the . . . [c]omplaint failed to allege primary liability under § 10(b),

  there can be no secondary liability under § 20(a).”).

         Accordingly, Defendants’ Motion to Dismiss Count II of the Amended Complaint is

  GRANTED.

  IV.    CONCLUSION

         UPON CONSIDERATION of the Motion, the pertinent portions of the record, and being

  otherwise fully advised in the premises, it is hereby ORDERED and ADJUDGED that Defendants’

  Motion to Dismiss (ECF Nos. 26) the Amended Class Action Complaint (ECF No. 25) is

  GRANTED. The Clerk of Court is instructed to CLOSE this case. All pending motions, if any, are

  DENIED AS MOOT.

                                                               29th day of August, 2019.
         DONE AND ORDERED in Chambers at Miami, Florida, this ____



                                                 ________________________________
                                                 K. MICHAEL MOORE
                                                 UNITED STATES CHIEF DISTRICT JUDGE

  c:     All counsel of record




                                                     23
